On Application for Rehearing.
A re-examination of this case has only served to confirm us in the correctness of the conclusions at which we at first arrived; but at the earnest solicitation of counsel for the defendant, we will reiterate the statement that this is essentially a criminal prosecution, in character and purport, involving only an exercise of the police power of the city; that-it does not in any manner involve the title of defendant’s property, nor does it propose to settle any question of boundary or servitude. Consequently we refrain from expressing any opinion on either of those questions, but expressly reserve all of his rights in these respects.
Rehearing refused.